

117 HR 3284 IH: Next Generation Computing Research and Development Act of 2021
U.S. House of Representatives
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3284IN THE HOUSE OF REPRESENTATIVESMay 17, 2021Mr. Obernolte (for himself and Mr. Lucas) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo provide for fundamental research programs in advanced scientific computing at the Department of Energy, and for other purposes.1.Short titleThis Act may be cited as the Next Generation Computing Research and Development Act of 2021.2.Advanced scientific computing research(a)In generalSection 304 of the Department of Energy Research and Innovation Act (42 U.S.C. 18642) is amended—(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and(2)by inserting after subsection (a) the following:(b)ProgramThe Director shall carry out a research, development, and demonstration program to advance computational and networking capabilities to analyze, model, simulate, and predict complex phenomena relevant to the development of new energy technologies and the competitiveness of the United States..(b)Additional programsSection 304 of the Department of Energy Research and Innovation Act (42 U.S.C. 18642) is further amended by adding at the end the following:(e)Beyond exascale computing program(1)In generalThe Secretary shall establish a program to develop and implement a strategy for achieving computing systems with capabilities beyond exascale computing systems. In establishing this program, the Secretary shall—(A)maintain foundational research programs in mathematical, computational, and computer sciences focused on new and emerging computing needs within the mission of the Department, including but not limited to post-Moore’s law computing architectures, novel approaches to modeling and simulation, artificial intelligence and scientific machine learning, quantum computing, and extreme heterogeneity; and(B)retain best practices and maintain support for essential hardware and software elements of the Exascale Computing Project that are necessary for sustaining the vitality of a long-term exascale ecosystem.(2)ReportNot later than one year after the date of the enactment of the Next Generation Computing Research and Development Act of 2021, the Secretary shall submit to the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Energy and Natural Resources of the Senate, a report on the development and implementation of the strategy outlined in paragraph (1).(f)Energy efficient computing program(1)In generalThe Secretary shall support a program of fundamental research, development, and demonstration of energy efficient computing technologies relevant to advanced computing applications in high performance computing, artificial intelligence, and scientific machine learning.(2)Execution(A)ProgramIn carrying out the program, the Secretary shall—(i)establish a partnership for National Laboratories, industry partners, and institutions of higher education for codesign of energy efficient hardware, technology, software, and applications across all applicable program offices of the Department;(ii)develop hardware and software technologies that decrease the energy needs of advanced computing practices;(iii)consider multiple heterogeneous computing architectures, including neu­ro­morph­ic computing, persistent computing, and ultrafast networking; and(iv)provide, as appropriate, on a competitive, merit-reviewed basis, access for researchers from institutions of higher education, National Laboratories, industry, and other Federal agencies to the energy efficient computing technologies developed pursuant to clause (i).(B)Selection of partnersIn selecting participants for the partnership established under subparagraph (A)(i), the Secretary shall select participants through a competitive, merit-review process.(3)ReportNot later than one year after the date of the enactment of the Next Generation Computing Research and Development Act of 2021, the Secretary shall submit to the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Energy and Natural Resources of the Senate, a report on—(A)the activities conducted under paragraph (2)(A); and(B)the coordination and management of the Program to ensure an integrated research program across the Department.(g)Energy Sciences Network(1)In generalThe Secretary shall provide for an upgrade to the Energy Sciences Network user facility in order to meet Federal research needs for highly reliable data transport capabilities optimized for the requirements of large-scale science.(2)CapabilitiesIn carrying out paragraph (1), the Secretary shall ensure the following capabilities:(A)To provide high bandwidth scientific networking across the continental United States and the Atlantic Ocean.(B)To maximize network reliability.(C)To protect the network and data from cyber-attacks.(D)To support exponentially increasing levels of data from the Department’s scientific user facilities, experiments, and sensors.(E)To integrate heterogeneous computing frameworks and systems.(h)Workforce developmentThe Director of the Office of Advanced Scientific Computing Research shall support the development of a computational science workforce through a program that—(1)facilitates collaboration between university students and researchers at the National Laboratories; and(2)endeavors to advance science in areas relevant to the mission of the Department through the application of computational science..(c)Computational science graduate fellowship(1)In generalSection 304 of the Department of Energy Research and Innovation Act (42 U.S.C. 18642) is further amended by adding at the end the following:(i)Computational science graduate fellowship(1)In generalThe Secretary shall support the Computational Science Graduate Fellowship program in order to facilitate collaboration between graduate students and researchers at the National Laboratories, and contribute to the development of a computational workforce to help advance research in areas relevant to the mission of the Department.(2)EligibilityRecipients of fellowships under the Computational Science Graduate Fellowship program described in paragraph (1) shall be selected from among citizens, nationals, and lawfully admitted permanent resident aliens of the United States..(2)FundingFrom the funds authorized to be appropriated for the Advanced Scientific Computing Research program of the Department’s Office of Science, the Secretary shall make available for carrying out the activities under section 304(i) of the Department of Energy Research and Innovation Act (42 U.S.C. 18642(i))—(A)$21,000,000 for fiscal year 2022;(B)$22,050,000 for fiscal year 2023;(C)$23,152,500 for fiscal year 2024; and(D)24,310,125 for fiscal year 2025.(d)Applied mathematics and software developmentSection 304(d) of the Department of Energy Research and Innovation Act (42 U.S.C. 18642(d)), as redesignated by subsection (a)(1), is amended to read as follows:(d)Applied mathematics and software development for high-End computing systems, computational, and computer sciences research(1)In generalThe Director shall carry out activities to develop, test, and support—(A)mathematics, models, statistics, and algorithms for modeling complex systems on advanced computing architectures; and(B)tools, languages, programming environments, and operations for high-end computing systems (as defined in section 2 of the American Super Computing Leadership Act (15 U.S.C. 5541)).(2)Portfolio balanceThe Director shall maintain a balanced portfolio within the advanced scientific computing research and development program established under section 976 of the Energy Policy Act of 2005 (42 U.S.C. 16316) that supports robust investment in—(A)applied mathematical, computational, and computer sciences research needs relevant to the mission of the Department, including activities related to data science, artificial intelligence, scientific machine learning, quantum information science, and other emerging areas; and(B)associated high-performance computing hardware and facilities..